UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MICHAEL CHARLES PILOT,

                        Plaintiff,

                        v.                             Case No. 1:19-cv-00251 (TNM)

 DONALD TRUMP,

                        Defendant.


                                     MEMORANDUM OPINION

       In May 2017, Judge Kollar-Kotelly denied Michael Charles Pilot’s habeas petition

because the named respondents did not have custody over Mr. Pilot, and then she transferred the

case to the United States District Court for the Eastern District of Michigan, where Mr. Pilot’s

original habeas petition was still pending. See Memorandum Opinion and Transfer Order, ECF

No. 4, Pilot v. Goldsmith, No. 17-cv-00929 (D.D.C. May 23, 2017).

       About two months later, Mr. Pilot started a new action in this District against Judge

Kollar-Kotelly, in her personal and individual capacity; United States Attorney General Jefferson

B. Sessions, III, in his official capacity; and the Acting United States Attorney Channing D.

Phillips, in his official capacity. See Pilot v. Kollar-Kotelly (“Pilot I”), No. 17-cv-01337, 2017
WL 3084380, at *1 (D.D.C. July 18, 2017), aff’d, 712 F. App’x 1 (D.C. Cir. 2018). While far

from clear, that Complaint seemed to seek a declaratory judgment vacating the transfer order and

money damages under 42 U.S.C. § 1983. Id. Judge Cooper dismissed Mr. Pilot’s Complaint

with prejudice under 28 U.S.C. § 1915(e)(2). Id. at *1–2. When Mr. Pilot appealed, the D.C.

Circuit affirmed, explaining that Mr. Pilot “has failed to demonstrate any error in the district

court’s dismissal of his complaint on the grounds that it was frivolous, failed to state a claim, and
sought damages against an immune defendant.” Pilot v. Kollar-Kotelly (“Pilot II”), 712 F.

App’x 1, 2 (D.C. Cir. 2018) (citing 28 U.S.C. § 1915(e)(2)).

        Eight days later, Mr. Pilot filed the present action in this Court. See generally Compl.,

ECF No. 1. In his Complaint, he is suing President Donald J. Trump for a violation of the First

and Fifth Amendments because the Deputy Clerk of the D.C. Circuit— rather than D.C. Circuit

judges themselves—signed the order dismissing his earlier appeal. Id. at 37. And for that same

reason, he is bringing a claim, again against the President, under the Hostage Act and

Administrative Procedure Act. Id. at 39–42.

        The Court may dismiss a case “at any time” if it determines that the complaint is (1)

frivolous; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against an immune defendant. See 28 U.S.C. § 1915(e)(2); see also Pilot II, 712 F. App’x at 1.

        Simply put, Mr. Pilot has failed to state a claim on which relief may be granted. Mr. Pilot

has sued the head of the executive branch for the alleged misdeeds of an entirely separate branch

of government: the federal judiciary.1 The President does not have the authority to govern the

administration of the courts.    A judgment against the President will not provide relief for Mr.

Pilot for this alleged wrong. Mr. Pilot’s suit is like blaming a passerby for an alleged tort

committed by someone else: it makes no sense.

        Judge Cooper explained earlier that Mr. Pilot’s “proven pattern” is to sue judges who

issue orders against him as “a backdoor attempt to relitigate his already decided claims.” Pilot I,

2017 WL 3084380, at *1. While he is now trying to sue the President—not a disfavored judge—



1
  To the extent that Mr. Pilot means to sue the judges mentioned in his Complaint, “[j]udges enjoy
absolute immunity from suits for money damages for all actions taken in the judge’s judicial capacity,
unless these acts are taken in the complete absence of all jurisdiction.” Sindram v. Suda, 986 F.2d 1459,
1460 (D.C. Cir. 1993). This immunity “is immunity from suit, not just from the assessment of damages.”
Mireles v. Waco, 502 U.S. 9, 11 (1991). So his suit would fare no better against them.


                                                    2
clearly, his purpose remains the same. He wishes to re-litigate old matters and circumvent the

ordinary appellate process. But the allegations in Mr. Pilot’s pro se Complaint, liberally

construed as they must be, see Estelle v. Gamble, 429 U.S. 97, 106 (1976), fail to state a claim on

which relief may be granted.

         Litigants have a constitutional right of access to the courts, but that right is not absolute.

See Butler v. Dep’t of Justice, 492 F.3d 440, 445 (D.C. Cir. 2007). “When a court determines

that a litigant is an abusive filer, it ‘may impose conditions upon [the] litigant-even onerous

conditions . . . so long as they are, taken together, not so burdensome as to deny the litigant

meaningful access to the courts.’” Id. (quoting In re Green, 669 F.2d 779, 785 (D.C. Cir. 1981)).

Mr. Pilot is warned that if Mr. Pilot abuses his right of access to the courts by making frivolous

filings, the Court may consider the imposition of conditions, up to and including debarment.

         For these reasons, the Court will dismiss this case with prejudice. A separate order will

issue.




                                                                             2019.02.05
                                                                             18:13:38 -05'00'
Dated: February 5, 2019                                  TREVOR N. McFADDEN
                                                         United States District Judge




                                                    3